Case 2:20-cv-00013-SPC-NPM Document 5 Filed 01/16/20 Page 1 of 2 PageID 54



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                       Ft. Myers Division


  SIERRA CLUB and ENVIRONMENTAL
  CONFEDERATION OF
  SOUTHWEST FLORIDA,

         Plaintiffs,                                  Case No. 2:20-cv-13-FtM-38NPM

         v.

  FLORIDA DEPARTMENT OF
  TRANSPORTATION,
  UNITED STATES FISH &
  WILDLIFE SERVICE,

         Defendants.

                        CORPORATE DISCLOSURE STATEMENT
         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Environmental

  Confederation of Southwest Florida, Inc., declares that it has no parent corporation and no

  publicly held corporation currently owns 10% or more of its stock.

         Respectfully submitted this 16th day of January 2020.


                                               /s/ Bonnie Malloy
                                               BONNIE MALLOY (Fl Bar No. 86109)
                                               Earthjustice
                                               111 S. Martin Luther King Jr. Blvd
                                               Tallahassee, FL 32301
                                               T: 850-681-0031
                                               F: 850-681-0020
                                               bmalloy@earthjustice.org

                                               /s/ Tania Galloni
                                               TANIA GALLONI (Fl Bar. No. 619221)
                                               Earthjustice
                                               4500 Biscayne Blvd., Ste. 201
Case 2:20-cv-00013-SPC-NPM Document 5 Filed 01/16/20 Page 2 of 2 PageID 55



                                                 Miami, FL 33137
                                                 T: (305) 440-5432
                                                 F: 850-681-0020
                                                 tgalloni@earthjustice.org

                                                 Counsel for Plaintiffs

                                  CERTIFICATE OF SERVICE

          I hereby certify that on this the 16th day of January, 2020, I electronically filed the

  foregoing with the Clerk of Court using the CM/ECF system, which will send notification of

  the filing to all counsel of record.

                                                 /s/ Bonnie Malloy
                                                 BONNIE MALLOY
